Citation Nr: 0714388	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back pain due to degenerative joint disease of the lumbar 
spine.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F.N.




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979, and from January 1991 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and March 2005 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to service connection for PTSD is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


FINDING OF FACT

The veteran's low back pain is not manifested by unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.   


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 40 percent for the veteran's service-connected low 
back pain due to degenerative joint disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235-5243, 
5293 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in February 2004 (back) and November 2004 (PTSD).  
In March 2004 and November 2004 respectively, VCAA letters 
were issued to the appellant.  These letters effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the March 2004 
and November 2004 VCAA letters preceded the September 2004 
and March 2005 rating decisions, there is no defect with 
respect to the timing of the VCAA notices.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in March 2004 and November 2004 in which it advised 
the appellant of what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Moreover, the RO issued a letter to the veteran in 
March 2006 that fully complied with Dingess/Hartman.  The RO 
subsequently again review the issues on appeal as documented 
by a June 2006 supplemental statement of the case. 

With regard to the low back rating issue, the Board finds 
that all VCAA assistance to the veteran has been provided.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be 
discussed in detail below, the veteran's service medical 
records are on file, as are post-service private medical 
records and VA examination reports.  There is no indication 
of relevant, outstanding records which would support the 
appellant's increased rating claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, 
the Board concludes that VA's duties to the appellant have 
been fulfilled with respect to the low back rating issue on 
appeal. 

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected low back pain due to 
degenerative joint disease of the lumbar spine warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected low back pain due to 
degenerative joint disease of the lumbar spine has been rated 
by the RO under the provisions of Diagnostic Codes 5235-5243.  

The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Additionally, under Diagnostic Code 5293 (regarding 
intervertebral disc syndrome), a 60 percent disability rating 
is the highest available rating and is warranted when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  A 40 percent 
rating is warranted when there were incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
warranted when there were incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks during the past 12 months.  A 10 percent rating is 
warranted when there were incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent might be awarded.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

In the September 2004 rating decision that is the subject of 
this appeal, the RO granted the veteran a 20 percent rating 
effective February 13, 2004 (the date of receipt of the 
claim).  In a March 2006 rating decision, the RO granted a 40 
percent rating that dated back to the date of the original 
claim.  

The veteran testified at a November 2006 Board hearing that 
he has been obtaining treatment from the VA for his back 
condition.  His doctors have told him that when his back is 
really bad, that he should stay at home.  He estimated that 
he has been on bed rest more than 42 days in the last 12 
months (he estimated that it was between four and five months 
that he's been on bed rest over the past 12 months).  He 
testified that his back disability is degenerative; surgery 
won't help it; and that he is not being aggressively treated.  
Staying in bed and taking medications is all that can be 
done.  He testified that he can't work anymore because of the 
pain and periods of incapacitation.    

The veteran underwent a VA examination in September 2004.  He 
stated that in 1990, his car was hit from behind by a 
tractor-trailer and that he has had low back pain ever since.  
He sued the driver; won a lawsuit; and was paid some kind of 
money.  He has not had surgery and he takes Vicodin for the 
pain.  Physical therapy has not helped him.  The pain 
radiates to both legs and affects his ability to walk (he 
walks with a limp).  He had not had any episodes of 
intervertebral disk syndrome in the past year.  He stated 
that he was not employed and could not perform any activities 
of daily living.    

Upon examination, he was able to flex to 40 degrees without 
pain (45 degrees with pain).  Extension was to 0 degrees 
without pain.  Lateral flexion was to 15 degrees without pain 
and to 20 degrees with pain.  Rotation was to 15 degrees 
bilaterally without pain, and to 20 degrees bilaterally with 
pain.  Range of motion was no additionally limited by pain, 
fatigue, weakness, lack of endurance, or repetitive use.  

A neurological examination showed bilateral straight leg 
raising sign at 30 degrees.  He has been a diabetic for five 
years and has evidence of peripheral neuropathy with absent 
reflexes everywhere in the upper and lower extremities.  He 
also had a glove and stocking type of sensory loss for 
pinprick and touch.  Motor strength was normal.  He had a 
limp as he walked (favoring the right foot).  The examiner 
diagnosed the veteran with diabetic peripheral neuropathy and 
low back pain due to degenerative joint disease of the lumbar 
spine.  

The veteran underwent a VA examination of the spine in 
February 2006.    He complained of constant mild (4/10) pain 
that radiates into his buttocks bilaterally with flare-ups.  
Flare-ups are caused by bending, weather changes, and walking 
more than 1/4 mile.  These flare-ups are manifested by severe 
(9/10) pain lasting four to six hours; and they contribute to 
his inability to be gainfully employed.  He stated that 
flare-ups occur every day. 

Upon examination, flexion of the spine was pain free from 0 
to 20 degrees.  He was able to achieve flexion from 20 to 40 
degrees with pain.  Extension of his back was not possible 
secondary to pain.  Lateral flexion to the right was pain 
free from 0 to 10 degrees.  With pain, he could laterally 
flex to the right from 10 to 20 degrees.  Lateral flexion to 
the left was pain free from 0 to 12 degrees.  With pain, he 
could laterally flex to the left from 12 to 22 degrees.  The 
veteran was not able to rotate secondary to pain.  Range of 
motion was additionally limited following repetitive use due 
to pain resulting in a 10 degree further reduction in 
flexion.  The total endpoint was 0 to 30 degrees of flexion 
of the lumbar spine.  

The examination was negative for spasms and positive for 
tenderness of the lumbar spine.  Straight leg raises were 
positive bilaterally at 20 degrees with a stabbing sensation.  
Neurological examination revealed motor sensations 5/5 with 
adequate bulk and tone.  Sensory, there was a bilateral 
stocking type loss for touch pinprick of both feet.  His gait 
was antalgic.  Deep tendon reflexes in the lower extremities 
at the knees and ankles were absent.  The examiner noted the 
results of the December 2005 x-rays, and diagnosed the 
veteran with degenerative joint disease of the lumbar spine 
and degenerative disk disease of the lumbar spine.  

In order to warrant a rating in excess of 40 percent, the 
veteran's condition must be manifested by unfavorable 
ankylosis of the entire thoracolumbar spine (Diagnostic codes 
5235 to 5243); or incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
(Diagnostic Code 5293).

The veteran has undergone two VA examinations since the 
filing of his claim.  Neither the September 2004 examiner nor 
the February 2006 examiner found the veteran's entire 
thoracolumbar spine to be unfavorably ankylosed.  To the 
contrary, at his September 2004 examination, he showed 
moderate limitation of motion with forward flexion to 40 
degrees without pain (45 degrees with pain); extension to 0 
degrees without pain; lateral flexion to 15 degrees without 
pain (20 degrees with pain); and rotation to 15 degrees 
bilaterally without pain (20 degrees bilaterally with pain).  
At the February 2006 examination, he achieved forward flexion 
to 20 degrees without pain (40 degrees with pain); lateral 
flexion to the right 10 degrees without pain (20 degrees with 
pain); lateral flexion to the left 12 degrees without pain 
(22 degrees with pain).  He was not able to rotate or extend 
due to pain.   

The VA outpatient treatment records also fail to show that 
the veteran's entire thoracolumbar spine was ever unfavorably 
ankylosed.  

In regards to the veteran's incapacitating episodes, the 
Board acknowledges his testimony that he has been 
incapacitated for four to five months over the past year.  
However, an incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician.  The Board finds that the VA 
outpatient treatment records fail to show that he has been 
prescribed bed rest for six weeks during the course of the 
past 12 months.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 40 percent for low back pain 
due to degenerative joint disease of the lumbar spine must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 40 percent for low back 
pain due to degenerative joint disease of the lumbar spine is 
not warranted.  To this extent, the appeal is denied. 




REMAND.

The Board notes that the veteran submitted a January 2006 
Statement in Support of the Claim (VA Form 21-4138) in which 
he raised a claim of service connection for bipolar disorder 
and serious manic depression (both as secondary to sexual 
trauma).  Under the circumstances of this case, the Board 
finds that these claims may be considered intertwined with 
the PTSD issue, at least to some degree.  

With regard to the PTSD issue, the veteran's claims sexual 
assault as his stressor.  38 C.F.R. § 3.304(f)(3) provides 
the following guidance:  If a post-traumatic stress disorder 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  

38 C.F.R. § 3.304(f)(3) also provides that VA may seek an 
opinion from a medical or mental health professional as to 
whether the record includes evidence of behavioral changes 
during service which suggest that the claimed assault 
actually occurred.  After reviewing the evidence now in the 
claims file, and in light of the newly raised claims based on 
psychiatric disability other than PTSD (but apparently based 
on the same claimed stressor), the Board believes that 
additional development of the medical evidence is appropriate 
in this particular case. 



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner, to specifically 
include all service medical and personnel 
records.  Any indicated special tests, 
such as PTSD psychological testing, 
should be accomplished.  The examiner 
should clearly report all acquired 
psychiatric disorders (such as PTSD, 
bipolar disorder, depression, etc.) found 
on examination.  After reviewing the 
claims file and examining the veteran, 
the examiner should respond to the 
following:

     a)  Is there evidence of behavioral 
changes during service which make it at 
least as likely as not that the claimed 
sexual assault(s) took place?

     b)  If so, is any current acquired 
psychiatric disorder (such as PTSD, 
bipolar disorder, depression, etc.) 
causally related to such inservice sexual 
assault(s)?  

     c)  Regardless of whether or not the 
claimed sexual assault(s) took place, was 
any current acquired psychiatric disorder 
(such as PTSD, bipolar, depression, etc.) 
manifested during the veteran's active 
duty service or within one year of 
discharge from service?

2.  After completion of the above and any 
additional development which the RO may 
deem proper, the RO should adjudicate the 
new claim of service connection for 
acquired psychiatric disability other 
than PTSD (claimed as bipolar disorder 
and depression).  The veteran should be 
notified of this determination and 
informed of appellate rights and 
procedures, including the need to file a 
notice of disagreement if he wished to 
initiate an appeal from the RO's 
determination. 

3.  The RO should then review the 
expanded record and determine if service 
connection is warranted for PTSD.  Unless 
the benefit is granted, the veteran 
should be furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 

After completion of the above actions, the claims file should 
be returned to the Board for appellate review of all issues 
which may properly be in appellate status at that time. 

The veteran and his representative have  the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


